Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 18, 2021 with respect to the interpretation of “flow estimation network”, “image refinement network” and “arithmetic logic unit” as 35 U.S.C. 112(f) limitations, have been fully considered but they are not persuasive.  Applicant has removed references to the “arithmetic logic unit” in the claims and replaced it with the “electronic circuits”.  Thus, arithmetic logic unit is no longer interpreted under 35 U.S.C. 112(f).  Applicant has not provided any arguments as to why “flow estimation network” and “image refinement network” should not be interpreted under 35 U.S.C. 112(f).  Therefore, the Examiner will continue to interpret “flow estimation network” and “image refinement network” as 35 U.S.C. 112(f) limitations.
Applicant's arguments filed May 18, 2021 with respect to the rejection of claims 1-5 and 20 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. In particular, applicant contends that the limitations of “training a neural network to predict an intermediate image” and “a neural network that is trained using images generated in a simulator using a plurality of virtual cameras from a plurality of viewpoints distributed between the viewpoints of a first virtual camera and a second virtual camera that correspond to the first camera and second camera” have sufficient support and enablement in the specification.  The Examiner respectfully disagrees.  On page 8, lines 1-11 of their response of May 18, 2021, applicant contends that the training of the neural network is “extensively described” and cites Figure 7 and its associated description.  Figure 7 is described in paragraphs 0051-0061.  It is unclear where in these paragraphs the training of the neural network is discussed.  Paragraph 0060 states: “In an embodiment, the image refinement network can be trained to efficiently refine various details of .
Applicant cites paragraph 0018 as reciting that "the network is trained using realistic synthetic data produced by an urban driving simulator," and that "the simulator allows the positioning of cameras at intermediate locations, and ground truth is produced using the views captured from the intermediate cameras of the simulator."  However, applicant is has not described how this collected data is used to train a neural network to be used in the generation of the claimed intermediate image, which uses a complex stitching operation.  In essence, applicant has generally disclosed how to collect the data used in the training, but has failed to disclose how the data is used in training the neural network.
Additionally, applicant states that paragraphs 0046-0049 “detail usable network structures and training methods…so that a person of ordinary skill is able to practice the claimed material”.  The Examiner respectfully disagrees.  Paragraphs 0046-0049 appear to be discussing how the intermediate image is generated, not how the neural network is trained.
On page 8, lines 12-13 of the response filed May 18, 2021, applicant makes reference to an academic paper published by applicant (NVDIA) and all of the inventors (plus one additional author - Ming-Hsuan Yang) on July 31, 2019.  Applicant states that this document provides “examples of intermediate images”.  However a review of this entire document, attached herewith in the PTO-892 form, appears to support the Examiner’s contention that the present application’s specification does not provide enough written description and enablement support.  This document titled “Video Stitching for Linear Camera Arrays” appears to be very similar to the present application.  It includes a whole section dedicated to how the neural network is trained.  See Section 3.3 which provides a very specific discussion on how the training dataset is captured and how the pushbroom interpolation network is trained by optimizing loss functions.  
On page 8, lines 14-23 of the response filed May 18, 2021, applicant contends that Figure 8 and paragraphs 0062-0067 describe how a neural network can be trained using images generated in a simulator using a plurality of virtual cameras.  However, after reviewing Figure 8 and paragraphs 0062-0067 it is unclear to the Examiner how Figure 8 and paragraphs 0062-0067 disclose this feature.  Paragraph 0065 states: “transitional video is produced by a neural network that is (sic) been trained to produce such an interpolation” and “the training data is acquired by use of the simulator that includes a plurality of virtual cameras between simulated cameras that represent the actual cameras in the system. In an embodiment, footage from the virtual cameras represents the intermediate views, and slices from the virtual cameras are used to generate ground truth transitional videos that are provided to the neural network for training”.  However, similar to the above discussion, this paragraph merely discloses how the data for training the neural network is collected, not how the neural network is trained.  There is no discussion on how the collected data is used to train the neural network or how the trained neural network is used to produce the transitional video.  Therefore, the rejection of claims 1-5 and 20 under 35 U.S.C. 112(a) will be maintained.
On page 9 of the response filed May 18, 2021, applicant suggests that the terms “image refinement layer” and “flow estimation layer” were rejected under 35 U.S.C. 112(b) as “indefinite on the grounds that the specification does not satisfy the enablement and written description requirements”.  This is not accurate.  This rejection was based on the fact that the “image refinement layer” and “flow estimation layer” were interpreted under 35 U.S.C. 112(f) as means plus function limitations.  However, the specification did not disclose any specific structure or, for computer implement 112(f) limitations, a structure (usually a memory) and a specific algorithm for the “image refinement layer” and “flow estimation layer” and are, thus, rejectable 
Applicant’s arguments, see the response filed May 18, 2021, with respect to the art rejections of claims 6-18 have been fully considered and are persuasive.  The art rejections of claims 6-18 have been withdrawn.  In particular, applicant has amended independent claims 6 and 16 to recite some form of the intermediate image being generated via a neural network.  None of the previously applied prior art discloses this limitation.

Claim Interpretation







The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow estimation network” and “refinement network” in claim 19.
Although the phrase “network” oftentimes has a structural connotation when used in the conventional sense (i.e. a series of a components linked to form an interconnected network), the way “network” is used by applicant in their application is interpreted as a nonce word under 35 U.S.C. 112(f). Applicant appears to be referring to the “flow estimation layer” and the “image refinement layer” in paragraphs 0025-0033 as the flow estimation network and the refinement network.  Furthermore, the phrases “flow estimation” and “image refinement” do not connote any particular structure known in the art.
Regarding the “flow estimation network”, applicant defines the flow estimation layer to be “a collection of computing resources, physical and/or virtual”.  See paragraph 0028.
As for the “image refinement network”, applicant defines the image refinement network to be “a collection of computing resources, physical and/or virtual” or “an encoder/decoder network comprising various convolutional layers”.  See paragraph 0033.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, applicant recites the phrase “a neural network”.  However, previously in claim 16, from which claim 20 depends, applicant also recites “a neural network”.  While it is clear from the specification that there is only one neural network, the claim language is unclear as to whether they are the same thing or different.  Applicant should maintain consistency in claim terminology.  Since applicant has already recited “a neural network” in claim 16, a more appropriate wording for claim 20 would be – the neural network –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, written description










The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, claim 1 recites the limitation of “training a neural network to predict an intermediate image…”  Claim 6 recites the limitation of “the intermediate image is predicted by a neural network…”  Claim 14 recites the limitation of “the neural network is trained using images generated in a simulator using a plurality of virtual cameras from a plurality of viewpoints distributed between the viewpoints of a first virtual camera and a second virtual camera that correspond to the one or more cameras”.  Claim 16 recites the limitation of “generate an intermediate video using a neural network…”  Claim 20 recites the limitation of “a neural network that is trained using images generated in a simulator using a plurality of virtual cameras from a plurality of viewpoints distributed between the viewpoints of a first virtual camera and a second virtual camera that correspond to the first camera and the second camera”.  It is the opinion of the Examiner that these claim limitations were not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  

Background
35 U.S.C. § 112(a) requires that the “specification shall contain a written description of the invention”.  To satisfy the written description requirement, a patent specification must Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) (“we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims”). However, as discussed in subsection I., supra, the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  While it is not necessary for prima facie case it is necessary to point out the claim limitations that are not adequately supported and explain any other reasons that the claim is not fully supported by the disclosure to show that the inventor had possession of the invention. See for example, Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  See MPEP§ 2163 - https://www.uspto.gov/web/offices/pac/mpep/s2163.html.










Returning to claim 1, applicant recites the limitation of “training a neural network to predict an intermediate image…”  This limitation is not sufficiently described in the specification to show that applicant had possession of the claimed invention at the time of the filing of the application.  Applicant describes the training of the neural network in only a few instance in the application.  
In an embodiment, the network is trained using realistic synthetic data produced by an urban driving simulator. In an embodiment, the simulator allows the positioning of cameras at intermediate locations, and ground truth is produced using the views captured from the intermediate cameras of the simulator.” 
In paragraph 0033 applicant merely states: “Additionally, in an embodiment, the image 
30 refinement layer 214 can be trained to perform the refinement in a more efficient manner. In an embodiment, the image refinement layer 214 is trained using realistic synthetic data produced by an urban driving simulator. In an embodiment, the urban driving simulator can simulate various8 configurations of image sources to produce various left views, center views, and right views. In an embodiment, the urban driving simulator can simulate various ground truth panoramic videos for the various configurations of left views, center views, and right views. In an embodiment, training data can be formed utilizing various configurations of left views, center views, right5 views, and the corresponding ground truth panoramic videos formed for the various configurations, to train the image refinement layer 214.” 
In paragraph 0060 applicant merely states: “In an embodiment, the image refinement network can be trained to efficiently refine various details of the interpolated view 724. In an embodiment, the image refinement network is trained using realistic synthetic data produced by an urban driving simulator.”   
In paragraph 0065 applicant merely states: “In an embodiment, the transitional video is produced by a neural network that is been25 trained to produce such an interpolation. In an embodiment, the training data is acquired by use of the simulator that includes a plurality of virtual cameras between simulated cameras that represent the actual cameras in the system. In an embodiment, footage from the virtual cameras represents the intermediate views, and slices from the virtual cameras are used to generate ground truth transitional videos that are provided to the neural network for training.”

More importantly, none of these sections discloses how the trained neural network is used in the context of the claim language.  More specifically, applicant does not disclose in any particular detail how the trained neural network is used to “predict an intermediate image”.  Applicant discloses various mathematical calculations for outputting an intermediate image (see paragraphs 0047-0048 and 0053-0059).  However, applicant has not described how the trained neural network is used to “predict” the intermediate image.  In the Examiner’s opinion, there appears to be a disconnect on the calculation of the intermediate image and how the trained neural network is used in the calculation of the intermediate image.  Furthermore, it is not readily apparent to one of ordinary skill in the art how the disclosed trained neural network is used in the prediction of the intermediate image.
On page 8, lines 1-11 of their response of May 18, 2021, applicant contends that the training of the neural network is “extensively described” and cites Figure 7 and its associated description.  Figure 7 is described in paragraphs 0051-0061.  It is unclear where in these paragraphs the training of the neural network is discussed.  Paragraph 0060 states: “In an embodiment, the image refinement network can be trained to efficiently refine various details of the interpolated view 724. In an embodiment, the image refinement network is trained using realistic synthetic data produced by an urban driving simulator”.  However, this paragraph 
Applicant cites paragraph 0018 as reciting that "the network is trained using realistic synthetic data produced by an urban driving simulator," and that "the simulator allows the positioning of cameras at intermediate locations, and ground truth is produced using the views captured from the intermediate cameras of the simulator."  However, applicant is has not described how this collected data is used to train a neural network to be used in the generation of the claimed intermediate image, which uses a complex stitching operation.  In essence, applicant has generally disclosed how to collect the data used in the training, but has failed to disclose how the data is used in training the neural network.
Additionally, applicant states that paragraphs 0046-0049 “detail usable network structures and training methods…so that a person of ordinary skill is able to practice the claimed material”.  The Examiner respectfully disagrees.  Paragraphs 0046-0049 appear to be discussing how the intermediate image is generated, not how the neural network is trained.
On page 8, lines 12-13 of the response filed May 18, 2021, applicant makes reference to an academic paper published by applicant (NVDIA) and all of the inventors (plus one additional author - Ming-Hsuan Yang) on July 31, 2019.  Applicant states that this document provides “examples of intermediate images”.  However a review of this entire document, attached herewith in the PTO-892 form, appears to support the Examiner’s contention that the present application’s specification does not provide enough written description and enablement support.  This document titled “Video Stitching for Linear Camera Arrays” appears to be very similar to the present application.  It includes a whole section dedicated to how the neural network is trained.  See Section 3.3 which provides a very specific discussion on how the training dataset is captured and how the pushbroom interpolation network is trained by optimizing loss functions.  Applicant’s specification includes no such discussion.  Therefore, it is unclear if applicant had 
On page 8, lines 14-23 of the response filed May 18, 2021, applicant contends that Figure 8 and paragraphs 0062-0067 describe how a neural network can be trained using images generated in a simulator using a plurality of virtual cameras.  However, after reviewing Figure 8 and paragraphs 0062-0067 it is unclear to the Examiner how Figure 8 and paragraphs 0062-0067 disclose this feature.  Paragraph 0065 states: “transitional video is produced by a neural network that is (sic) been trained to produce such an interpolation” and “the training data is acquired by use of the simulator that includes a plurality of virtual cameras between simulated cameras that represent the actual cameras in the system. In an embodiment, footage from the virtual cameras represents the intermediate views, and slices from the virtual cameras are used to generate ground truth transitional videos that are provided to the neural network for training”.  However, similar to the above discussion, this paragraph merely discloses how the data for training the neural network is collected, not how the neural network is trained.  There is no discussion on how the collected data is used to train the neural network or how the trained neural network is used to produce the transitional video.  
Similarly regarding claim 20, applicant recites the limitation of “a neural network that is trained using images generated in a simulator using a plurality of virtual cameras from a plurality of viewpoints distributed between the viewpoints of a first virtual camera and a second virtual camera that correspond to the first camera and the second camera”.  As noted above, none of the aforementioned sections describe, in any detail, specific information on how the neural network is trained.  Paragraph 0033 does disclose using an “urban driving simulator” to simulate various configurations of image sensors to produce different views and simulate various ground truth panoramic videos.  However, this very general description does not provide any particular details on specific steps used for training the neural network.  Furthermore, one of ordinary skill in the art would not readily understand applicant to be 
Claims 2-5 are rejected based on their dependency to claim 1.  
With respect to claims 6 and 16, which recite the limitations of “the intermediate image is predicted by a neural network…” and “generate an intermediate video using a neural network…”, respectively, it is the Examiner’s position that the generation of an intermediate image or video using a neural network is not described in the specification such that one or ordinary skill in the art would recognize applicant to be in possession of the claimed invention.  In particular, paragraph 0065 is the only paragraph in the entire specification that relates a “neural network” to producing the “transitional video”.  This paragraph states “the transitional video is produced by a neural network that is been trained to produce such an interpolation”.  Earlier discussion in paragraphs 0051-0064 discuss this interpolation, but fails to disclose any detail on how this claimed “neural network” is used to produce the intermediate video (or image).  There is no relation of the use of the “neural network” to how the intermediate video is produced. In the Examiner’s opinion, there appears to be a disconnect between the calculation of the intermediate image and how the trained neural network is used in the calculation of the intermediate image.  Furthermore, it is not readily apparent to one of ordinary skill in the art how the disclosed trained neural network is used in the prediction of the intermediate image. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. See MPEP § 2161.01(1).
Claims 7-15 and 17-20 are rejected based on their dependency to claims 6 and 16, respectively.
Thus, one of ordinary skill in the art would not understand applicant to have invented, and been in possession of, the invention as claimed. As mentioned above, possession may be shown by showing that the invention was “ready for patenting” such as by the disclosure of 

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled 
Regarding claim 1, applicant claims “training a neural network to predict an intermediate image…” Claim 6 recites the limitation of “the intermediate image is predicted by a neural network…”  Claim 14 recites the limitation of “the neural network is trained using images generated in a simulator using a plurality of virtual cameras from a plurality of viewpoints distributed between the viewpoints of a first virtual camera and a second virtual camera that correspond to the one or more cameras”.  Claim 16 recites the limitation of “generate an intermediate video using a neural network…”  Claim 20 recites the limitation of “a neural network that is trained using images generated in a simulator using a plurality of virtual cameras from a plurality of viewpoints distributed between the viewpoints of a first virtual camera and a second virtual camera that correspond to the first camera and the second camera”.  It is the Examiner’s position that the subject matter described above is not described in the specification in such a way as to enable one skilled in the art to which it pertains, to make and use the invention, without undue experimentation.
In accordance with MPEP § 2164, the examiner has the initial burden of establishing a prima facie case of lack of enablement.  The question posed when making a lack of enablement rejection is:  Is the experimentation needed to practice the invention undue or unreasonable?  See Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916).  The test for lack of enablement was established in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and set forth several factors which must be considered by the examiner when making a determination of lack of enablement.  These factors can be found in MPEP § 2164.01(a).  Furthermore, the examiner need not discuss every factor.  The examiner need only to focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation.

In Re Wands Factors
B)  The nature of the invention
	The invention of the aforementioned claims is directed towards using a trained neural network to “predict” or “generate” an “intermediate image” of an overlapping area of two images to be stitched together.

C)  The state of the prior art
After a thorough prior art search, regarding claims 1-20, a determination has been made that it is well known in the art to stitch two images together.  However, no prior art has been found that trains a neural network using an urban driving simulator and various virtual camera positions; and then uses that trained neural network to “predict” or “generate” an intermediate image.

D)  The level of one of ordinary skill in the art
	The examiner is of the opinion that it is well known to one of ordinary skill in the art to stitch images together.  However, the Examiner's position on claims 1-20 is that it is not well known to one of ordinary skill in the art to train a neural network to “predict” or “generate” an intermediate image for stitching purposes.  Applicant has not described the invention is sufficient detail for one of ordinary skill in the art to ascertain how applicant’s invention is carried out; and one of ordinary skill in the art would have trouble understanding applicant’s invention based on their disclosure.  

F)  The amount of direction provided by the inventor
As discussed above in the rejection under 35 U.S.C. 112(a), written description, applicant has not provided details on the aforementioned claim limitations. Paragraph 0018 merely states: “In an embodiment, the network is trained using realistic synthetic data produced by an urban driving simulator. In an embodiment, the simulator allows the positioning of cameras at intermediate locations, and ground truth is produced using the views captured from the intermediate cameras of the simulator.” In paragraph 0033 applicant merely states: “Additionally, in an embodiment, the image30 refinement layer 214 can be trained to perform the refinement in a more efficient manner. In an embodiment, the image refinement layer 214 is trained using realistic synthetic data produced by an urban driving simulator. In an embodiment, the urban driving simulator can simulate various8 configurations of image sources to produce various left views, center views, and right views. In an embodiment, the urban driving simulator can simulate various ground truth panoramic videos for the various configurations of left views, center views, and right views. In an embodiment, training data can be formed utilizing various configurations of left views, center views, right5 views, and the corresponding ground truth panoramic videos formed for the various configurations, to train the image refinement layer 214.” In paragraph 0060 applicant merely states: “In an embodiment, the image refinement network can be trained to efficiently refine various details of the interpolated view 724. In an embodiment, the image refinement network is trained using realistic synthetic data produced by an urban driving simulator.”  In paragraph 0065 applicant merely states: “In an embodiment, the transitional video is produced by a neural network that is been25 trained to produce such an interpolation. In an embodiment, the training data is acquired by use of the simulator that includes a plurality of virtual cameras between simulated cameras that represent the actual cameras in the system. In an embodiment, footage from the virtual cameras represents the intermediate views, and slices from the virtual cameras are used to generate ground truth transitional videos that are provided to the neural network for training.”  None of the aforementioned sections however, describe in any detail, specific information on how the neural network is trained.  Paragraph 0033 does disclose using an “urban driving simulator” to simulate various configurations of image sensors to produce different views and simulate various ground truth panoramic videos.  However, this very general 

G)  The existence of working examples
	There is neither mention of a working example, nor any example in any of the prior art.

H)  The quantity of experimentation needed based on the disclosure
	Since the invention as claimed is not described in detail in the specification, the amount of experimentation would be great in order to make/use the invention.  As mentioned previously, applicant has not provided any direction on the above mentioned claim limitations.  Applicant merely discloses these limitations in passing in a few select portions of the specification and does not provide any detail on the steps for training the neural network or how the trained neural network is used in “predicting” or “generating” the intermediate image. Thus, one of ordinary skill in the art would have to engage in undue experimentation in order to figure 

When considering all of the pertinent In re Wands factors, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the Examiner has reached the conclusion that one of ordinary skill in the art would not be enabled to make and/or use the claimed invention without undue experimentation, particularly since the amount of direction provided by the applicant is minimal.  



















Claims 2-5, 7-15, and 17-20 are rejected based on their dependency to claims 1, 6, and 16, respectively.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim limitations “flow estimation network”  and “image refinement layer” in claim 19  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts 
In particular, applicant defines the flow estimation layer to be “a collection of computing resources, physical and/or virtual”.  See paragraph 0028.  However, this definition of the “flow estimation network” does not apprise one of ordinary skill in the art of a particular structure.  It is not clear if applicant intends the “flow estimation network” to be hardware or software.  If hardware, applicant has not define a particular structure for the “flow estimation network”.  If a software implemented 112(f) limitation, applicant has not defined a particular structure (usually some type of memory) and a particular algorithm for the “flow estimation network”.
With regard to the limitation “image refinement layer”, as noted above this limitation also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, applicant defines the flow estimation layer to be “a collection of computing resources, physical and/or virtual” or an “encoder/decoder network”.  See paragraph 0033  However, this definition of the “image refinement layer” does not apprise one of ordinary skill in the art of a particular structure.  It is not clear if applicant intends the “image refinement layer” to be hardware or software.  If hardware, applicant has not define a particular structure for the “image refinement layer”.  If a software implemented 112(f) limitation, applicant has not defined a particular structure (usually some type of memory) and a particular algorithm for the “image refinement layer”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        July 9, 2021